Action to foreclose mechanics’ liens in connection with a contract for the erection of certain State buildings. Judgment modified by allowing defendant James McWilliams, Inc., a credit in the sum of $300, the amount of the premium paid for discharging the lien of defendant Brady Concrete Corporation, and a further credit of $50 for counsel fees paid *776for discharging the said lien, making a total of $350, the same to be deducted from the award to the said Brady Concrete Corporation; and also further modified by reducing the allowances from $2,500 to $2,000; the amount awarded in excess of $2,000, that is, the sum of $500, to be deducted from each allowance in proportion to the sums allowed. As so modified the judgment is unanimously affirmed, without costs. We are of opinion that the credit to James McWilliams, Inc., chargeable against the award to Brady Concrete Corporation, was assumed by the latter and must be charged against it. The allowances were in excess of those prescribed by statute. (Civ. Prae. Act, § 1514; see Mellen v. Athens Hotel Co., 149 App. Div. 534, and Warren v. Warren, 203 N. Y. 250.) Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings and conclusions will be made. Present — Lazansky, P. J., Hagarty, Scudder, Tompkins and Davis, JJ. Settle order on notice.